DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         GEORGE WHITFIELD,
                             Appellant,

                                    v.

               INDIAN RIVER COUNTY SHERIFF'S OFFICE,
                              Appellee.

                              No. 4D19-3051

                               [May 7, 2020]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Dan L. Vaughn, Judge; L.T. Case No.
312016CF000163A.

   George Whitfield, Vero Beach, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Heidi L. Bettendorf,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN and KLINGENSMITH, JJ., and LEVENSON, JEFFREY R., Associate Judge,
concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.